Citation Nr: 0005962	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-17 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to a compensable evaluation for 
gastroesophageal reflux with a history of peptic ulcer 
disease along with gastritis and duodenitis, on appeal from 
the initial grant of service connection.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from November 1993 to 
December 1997.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi.  The veteran requested 
a videoconference hearing before the Board.  He did not 
report for the scheduled hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  While in service, the veteran received treatment for 
plantar fasciitis of the right foot.

3.  Upon his discharge from the US Marine Corps, plantar 
fasciitis of either foot was not noted.

4.  A VA medical examination of the veteran's feet has failed 
to produce a diagnosis of plantar fasciitis of either foot.

5.  The veteran's gastrointestinal disorder is manifested by 
some epigastric tenderness, without anemia, weight loss, 
heartburn, dysphagia, vomiting, or the continuing need for 
treatment.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral plantar fasciitis is not well grounded.  38 
U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).

2.  The criteria for a compensable evaluation for 
gastroesophageal reflux disease have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 
7346 and 7399 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active service in the US Marine Corps from 
November 1993 to December 1997.  Service medical records show 
that his weight on examination for enlistment in October 1993 
was 138 pounds.  Thereafter, his weight in service was 
recorded as ranging from 166 to 178, with some of the higher 
readings reflecting that he was fully clothed.  While 
stationed overseas in 1994, the veteran was treated for 
plantar fasciitis of the right foot.  SF 600, Chronological 
Record of Medical Care, August 22 and 30, 1994.  "Plantar 
fasciitis is inflammation of the sole of the foot, associated 
with eosinophilia, edema, and swelling.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 609-10, 1300 (28th ed. 1994)."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  He was put on limited duty 
for one week and then returned to full duty thereafter.  The 
service medical records, including his end-of-enlistment 
discharge records, are negative for any additional treatment 
for or findings of plantar fasciitis of either foot.  

In August 1997, the veteran was evaluated by EGD 
(esophagogastroduodenoscopy) for complaints of abdominal pain 
despite acid suppression.  There was no inflammation or ulcer 
of the esophagus.  There was no ulcer of the stomach.  No 
ulcer was diagnosed, although there was possible old peptic 
ulcer disease (PUD).

Shortly after his release from active duty, he applied for VA 
compensation benefits.  On his application, he requested, 
among other things, service connection for plantar fasciitis 
and for a gastrointestinal condition.  In conjunction with 
his claim, he underwent various medical examinations at the 
local VA Medical Center (VAMC).  With respect to the 
veteran's feet, the doctor noted the following:

The feet are symmetrical with no 
deformity.  He had no tenderness beneath 
his os calces.  There were no corns or 
callouses [sic].  Full range of motion in 
both feet.

Spine (Cervical, Thoracic, and Lumbar) Exam, February 9, 
1998.  A diagnosis of "healed plantar fasciitis without 
residual symptoms" was given.  During the General Medical 
Examination, conducted on February 11, 1998, plantar 
fasciitis was also not found.

Also during the General Medical Exam, the veteran's 
complaints concerning his gastrointestinal tract were heard 
and an examination of this same physical area conducted.  The 
veteran's weight was recorded as 176 pounds, and he was 
described as well developed and well nourished.  The doctor 
wrote:

. . . Was diagnosed with reflux disease 
in 1996 when he was being evaluated for 
the chest tightness. . . . He has no 
indigestion or heartburn.  He does 
complain of some epigastric pain, 
bloatedness and heavy feeling.  This is 
worse with chocolate and soda.  He is on 
Prilosec once a day.  He sleeps with the 
head of his bed elevated, and he does not 
eat and lie down.  There is no specific 
food intolerance.  He states that he does 
okay as long as he takes his medication.  
Abdomen is flat without organomegaly nor 
masses.  He has mild epigastric 
tenderness.  No rebound tenderness.  
Bowel sounds are normoactive.

X-ray films of the esophagus and gastrointestinal area 
showed:

Mild irregularity of the distal 
esophagus, possibly representing a small 
ulcer at the EG junction.  Thickened 
gastric and duodenal mucosal folds, as 
may be seen with gastritis and 
duodenitis.

VA 10-9034, Radiology Report, February 12, 1998.  

Additional VA medical records, submitted by the veteran in 
support of his various claims, are included in the claims 
folder.  These records do not show additional treatment for 
the veteran's gastrointestinal condition nor do they provide 
a diagnosis of plantar fasciitis of either foot.  The 
veteran's weight was noted on some treatment records, and it 
ranged from 176 pounds in July 1998 to 169 pounds on October 
2, 1998.  One treatment record on October 5, 1998, contains a 
hand-written notation of a weight of 234.5 pounds.  That 
weight, if correct, would represent a weight gain of more 
than 65 pounds in three days, which the Board finds to be 
inherently incredible on its face.


II.  Analysis

A.  Service Connection

The veteran contends that service connection should be 
established for plantar fasciitis of either foot.  In order 
to establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1999).  Service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).

However, before the Board can make a determination as to 
whether service connection may be granted, the Board must 
determine whether the veteran has presented a well-grounded 
claim.  A service connection claim must be well-grounded.  A 
well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For a claim to be well-
grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well 
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well grounded, then the Secretary 
has no duty to assist a claimant in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The question of whether or not a claim is well grounded is 
significant because if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for bilateral 
plantar fasciitis.  

The veteran is claiming service connection for a bilateral 
foot condition - plantar fasciitis.  While the veteran did 
experience this malady while in service, current medical 
records do not confirm the current presence of this 
condition.  Thus, despite the veteran's contentions, there is 
no evidence of record that the veteran currently suffers from 
plantar fasciitis of either foot.  Since medical evidence has 
not been produced that documents this condition, the Board 
finds that the claim is not well-grounded in accordance with 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Rabideau 
stands for the principle that in order for service connection 
to be granted, a current disability must be present.  If a 
disability does not presently exist, then the claim will not 
be plausible, and thus, not well grounded.  In this instance, 
there are only the veteran's statements in support of his 
claim.  The record does not confirm the presence of plantar 
fasciitis, only the history thereof.  Mere contentions of the 
veteran, no matter how well meaning, without supporting 
evidence, do not constitute a well-grounded claim.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  Therefore, because the claim is not 
well grounded, the claim fails, and it is denied.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1994) (en banc).  Hence, 
service connection for bilateral plantar fasciitis is denied.

B.  Evaluation of Gastrointestinal Disorder

The veteran was awarded service connection for 
gastroesophageal reflux disease, with a history of peptic 
ulcer disease with gastritis and duodenitis, in June 1998, 
and he has appealed the assignment of a noncompensable 
evaluation for said condition.  He avers that this condition 
has been underrated and asks the Board for relief.  The 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has previously held that, when a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).  Thus, the appellant has presented a well-
grounded claim.  The appellant has been accorded an 
examination, his medical records have been associated with 
the file, and there is no indication of additional relevant 
treatment records that should be obtained.  Accordingly, the 
duty to assist has been discharged.  38 U.S.C.A. §§ 5103, 
5107(a) (West 1991).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not explicitly consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has, however, considered all the evidence of the record at 
each stage of the proceedings on appeal.  It has addressed 
the appropriate regulations.  As the regulations and rating 
criteria to be applied are the same, the Board finds no 
prejudice to the appellant in considering the issue as one of 
entitlement to a higher rating on appeal from the initial 
grant of service connection.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  The appellant has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned.  It would be pointless to remand the 
veteran's claim in order to instruct the RO to issue a SSOC 
that correctly identified the issue on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

An evaluation of the level of the disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1999).

The service-connected disability in this case is one 
affecting the digestive system.  The veteran's condition of 
gastroesophageal reflux disease with history of peptic ulcer 
disease with gastritis and esophagitis has been rated by 
analogy.  When a veteran has been diagnosed as having a 
specific condition and the diagnosed condition is not listed 
in the Schedule for Rating Disabilities, the diagnosed 
condition will be evaluated by analogy to a closely-related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).  The rating 
criteria used in this instance can be found at 38 C.F.R. 
§ 4.114 (1999). 

General rating considerations for diseases of the digestive 
system are contained in 38 C.F.R. §§ 4.110-4.113.  The term 
"peptic ulcer" is not sufficiently specific for rating 
purposes, and, in evaluating the ulcer, care should be taken 
that the findings adequately identify the particular 
location.  38 C.F.R. § 4.110 (1999).  

Minor weight loss or greater losses of 
weight for periods of brief duration are 
not considered of importance in rating.  
Rather, weight loss becomes of importance 
where there is appreciable loss which is 
sustained over a period of time.  In 
evaluating weight loss generally, 
consideration will be given not only to 
standard age, height, and weight tables, 
but also to the particular individual's 
predominant weight pattern as reflected 
by the records.  The use of the term 
"inability to gain weight" indicates 
that there has been a significant weight 
loss with inability to regain it despite 
appropriate therapy.

38 C.F.R. § 4.112 (1999).

There are diseases of the digestive 
system, particularly within the abdomen, 
which, while differing in the site of 
pathology, produce a common disability 
picture characterized in the main by 
varying degrees of abdominal distress or 
pain, anemia and disturbances in 
nutrition.  Consequently, certain 
coexisting diseases in this area, as 
indicated by the instructions under the 
title "Diseases of the Digestive 
System," do not lend themselves to 
distinct and separate disability 
evaluations without violating the 
fundamental principle relating to 
pyramiding as outlined in § 4.14.

38 C.F.R. § 4.113 (1999).

The evaluation of the same disability 
under various diagnoses is to be avoided.  
. . .  Both the use of manifestations not 
resulting from service-connected disease 
or injury in establishing the service-
connected evaluation, and the evaluation 
of the same manifestation under different 
diagnoses are to be avoided.

38 C.F.R. § 4.14 (1999).

Ratings under diagnostic codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 
7348 inclusive will not be combined with 
each other.  A single evaluation will be 
assigned under the diagnostic code which 
reflects the predominant disability 
picture, with elevation to the next 
higher evaluation where the severity of 
the overall disability warrants such 
elevation.

38 C.F.R. § 4.114 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The RO has assigned Diagnostic Code 7399-7346 to the 
veteran's service-connected gastrointestinal disorder.  When 
an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built up" as follows:  The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
38 C.F.R. § 4.27 (1999).  If a rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  Id.  
Thus, the appellant's disorder is rated under the digestive 
system codes, by analogy to hiatal hernia (Diagnostic Code 
7346).

Diagnostic Code 7346 provides that a 10 percent evaluation 
will be warranted when there are two or more of the symptoms 
required for a 30 percent evaluation, but of lesser severity 
than is required for that evaluation.  A 30 percent 
evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain, all of 
which is productive of a considerable impairment of health.  
A 60 percent evaluation requires symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.

In determining whether a higher evaluation is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The veteran has reported 
that he occasionally experiences epigastric pain, bloating, 
and a heavy feeling.  He has reported that he does not have 
heartburn or indigestion.  He states that his medication 
controls his symptoms.  He has not suffered weight loss or 
experienced the vomiting of blood or blood in his stools.  
The latest examination report noted that the veteran's 
abdomen was flat with mild tenderness in the epigastrium.  He 
has not been found to be anemic and recurrent hematemesis or 
melena has not been shown.  Also, there is not indication 
from the record that the veteran suffers from gas or 
regurgitation.  There is no indication of post-service 
treatment for a digestive system disorder.

It is, therefore, the decision of the Board the evidence does 
not support a compensable evaluation.  The veteran does not 
have at least two of the criteria required for a 30 percent 
evaluation, but of lesser severity.  The disorder is 
productive, at most, of occasional discomfort, easily 
controlled by medication, but is not productive of symptoms 
such as persistently recurrent epigastric distress with 
dysphagia (difficulty in swallowing), pyrosis (heartburn), or 
regurgitation accompanied by substernal or arm or shoulder 
pain productive of considerable impairment of health.  

Consideration is also given to whether a higher evaluation 
might be available if the veteran's gastrointestinal disorder 
were evaluated under another potentially applicable 
Diagnostic Code.  The veteran has been diagnosed to have a 
history of peptic ulcer disease, and his upper 
gastrointestinal series in February 1998 showed a possible 
small ulcer at the esophageal/gastric junction.  Accordingly, 
consideration is given to Diagnostic Code 7305, gastric 
ulcer.  The rating criteria provide for a 10 percent 
evaluation for a mild ulcer condition, with recurring 
symptoms once or twice yearly.  A 20 percent evaluation is 
warranted for a moderate ulcer condition, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  A 30 percent evaluation requires a 
moderately severe condition, with less than severe symptoms 
but with an impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 60 percent evaluation requires a severe condition, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

There is no evidence that the veteran experiences any of the 
symptoms of an ulcer condition.  He does not have anemia or 
weight loss.  There is no indication that he seeks treatment 
for such a condition, and, indeed, an ulcer has not been 
definitively diagnosed, with the VA examiner noting only a 
history of peptic ulcer.

Likewise, hypertrophic gastritis identified by gastroscope 
would be evaluated under Diagnostic Code 7307.  The rating 
criteria thereunder require a chronic condition with small 
nodular lesions and symptoms to warrant a 10 percent 
evaluation.  The veteran has no small nodular lesions or 
symptoms of gastritis, nor has gastritis been identified by 
gastroscope.  Accordingly, the preponderance of the evidence 
is against a compensable evaluation under this code.

Accordingly, the preponderance of the evidence is against a 
higher evaluation for the veteran's service-connected 
gastrointestinal disorder.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1999) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.



ORDER

1.  Entitlement to service connection for bilateral plantar 
fasciitis is denied.

2.  Entitlement to a compensable evaluation for 
gastroesophageal reflux, with a history of peptic ulcer 
disease with gastritis and duodenitis, on appeal from the 
initial grant of service connection, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991), and subsequently Tirpak v. Derwinski, 2 Vet. App. 609 
(1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United States Court 
of Veterans Appeals (Court), held that the appellant in that case had not presented a well-grounded claim as a 
matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system requires more than an allegation; the claimant 
must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

